On Petition for Rehearing.
Per Curiam.
4. The statement after the accident, of the engineer Gibson, admitted in evidence, is held, in the opinion, to be harmless, upon the ground that the negligence of Gibson was shown by other uncontroverted evidence. In the petition for rehearing it is claimed that the record does not warrant this statement.
The uncontradicted evidence shows that the engine, at the time of the accident, was running at the rate of from twenty to twenty-five miles an hour; that if the engineer had been looking he could have seen the approaching train one-quarter of a mile away; that when the collision occurred, or immediately before, as put by one of the witnesses, he was talking to Stafford, who was in the cab of *342the engine, and who was killed in the same accident in which the appellee received his injuries. The engineer was not called as a witness. It is in evidence that he applied the air brake, but not in time. Questions were addressed to the attorney for appellee intending to show that he had attempted to procure the attendance of said Gibson, but to these questions objections were sustained. The absence of the engineer was not accounted for. Juries have the right to draw reasonable inferences from facts proved, and from the facts appearing in evidence the jury can fairly, in the absence of contradictory or explanatory evidence, draw the conclusion that the engineer was negligent.
8. It is also claimed that there was no evidence to sustain the second paragraph of the complaint, and that therefore the court erred in refusing to give instruction eight, requested by appellee, to find for appellant on said paragraph. Appellee testified that, on the morning of the accident, Coyle, who was the yardmaster, did not give appellee or any of the train crew any information as to another train on the branch road, and that he knew that the engineer did not know it. This evidence was, of course, not conclusive. It may have been given to the conductor. Coyle was not called as a witness. In fact, appellant introduced but one witness, Dr. McDonald, and he testified only as to the physical injuries of appellee.
12. The jury had the right to consider the unexplained absence of witnesses and the' failure of appellant to submit evidence presumably within their knowledge.
Each paragraph was sufficient to withstand a demurrer, add if there was evidence tending to support either of them the verdict ought not to be disturbed for the refusal to give this instruction.
Petition overruled.